COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                               NO. 02-13-00109-CV


IN RE JAMES MORANVILLE,                                                 RELATORS
INDIVIDUALLY AND THROUGH
HIS POWER OF ATTORNEY,
CHRISTINE MORANVILLE, AND
CHRISTINE MORANVILLE,
INDIVIDUALLY


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

      The court has considered relators’ petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relators’ petition for writ of

mandamus is denied.

                                                    PER CURIAM

PANEL: LIVINGSTON, C.J.; MEIER and GABRIEL, JJ.

DELIVERED: May 7, 2013


      1
       See Tex. R. App. P. 47.4, 52.8(d).